REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
In the art of record, Hayter et al. (US 2019/0022314A1) A measurement apparatus for analyzing a measurement signal, comprising: an input port, adapted to receive a measurement signal; a touch-screen, adapted to display a waveform of the received measurement signal and to receive a multi-digit touch gesture, the multi-digit touch gesture comprising at least a first touch gesture and a second touch gesture  and a measurement signal processing device, adapted to determine an operation and a range of the measurement signal based on the received multi-digit touch gesture, and to perform a processing of the measurement signal based on the determined operation and the determined range and wherein the measurement signal processing device is configured to identify a characteristic parameter in the determined range, and in view of Herbordt et al. (US 2019/0022314A1) further teaches the first touch gesture and the second touch gesture relates to lines which are parallel to an x-axis or y-axis of the touch-screen, and in view of Herbordt et al., (US 20160070461A1) further teaches wherein the measurement device is an oscilloscope and using gesture to control measurement. 
The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1:
a measurement signal processing device, adapted to determine an operation and a range of the measurement signal based on the received multi-digit touch gesture, 
The claim limitations are quite unique in the sense that the measures are taken by having two digits gesture in a parallel to x or y axis and the system take measurement based on the range between the two digits. The x or y axis requirements make it very specific and quite unique.  And the apparatus is only for an oscilloscope. The claim also require the device to identify a characteristic parameter and the measurement is based on identified characteristic parameter. 
In addition to the art cited in the previous office action, the following art was also considered:
i.  Karoji Pub. No.: 10061741A1: determining an expression as a graph display object according to positions on the display screen, the positions being designated by a user; generating an operation receiver for changing a numerical value of a coefficient included in the determined expression, according to an operation of the user; displaying the graph of the determined expression and the generated operation receiver on the 
ii. Nair et al., Pub. No: 20180232054A1: The present disclosure relates to a method and system for determining drug intake by subject by monitoring gestures of subject by gesture monitoring system. The gesture monitoring system receives plurality of sensor data from registered device worn on finger of both hands of a subject, determine parameters from plurality of sensor data, comprising magnitude change, turn angle change, direction change and time difference between consecutive samples of plurality of sensor data, determines one or more events associated with finger of both hands of subject by comparing parameters with pre-defined range of turn angle change, direction change and time difference, correlate one or more events of finger of both hands occurring at same time duration using predefined rules to identify sequences of intermediate gestures and identify one or more final gestures by correlating one or more sequences of intermediate gestures using the pre-defined rules for determining drug intake by subject. 
The additional sited arts, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179